Citation Nr: 0527508	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
housebound rate beyond February 1, 2004.

2.  Entitlement to effective date earlier than August 9, 2002 
for the award of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

These matters came before the Board of Veterans Appeals 
(Board) from rating actions issued in December 2002 and July 
2004 by the Lincoln, Nebraska, Department of Veterans Affairs 
(VA), Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for a total disability evaluation 
based on individual unemployability (TDIU) was received on 
November 29, 2002.  There is no evidence of a formal or 
informal claim filed before that date that remained pending 
and unadjudicated.


2.  The evidence of record indicates that entitlement to TDIU 
was not factually ascertainable prior to August 9, 2002.

3.  The veteran does not have one disability evaluated at 100 
percent disabling beyond February 1, 2004.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
TDIU is August 9, 2002.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2) (2004).

2.  The criteria for the award of housebound benefits after 
February 1, 2004 have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(i) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran was provided with a VCAA letter on the TDIU issue 
in December 2004 and on the housebound issue in January 2005.  
These informed him of the evidence needed to establish 
entitlement to his claims.  He was informed of the 
information and evidence that he should submit, as well as 
the information and the evidence that VA would obtain in his 
behalf.  He was told to submit any relevant evidence or 
information.  Moreover, the statements of the case and the 
supplemental statements of the case included the pertinent 
notification and assistance laws and regulations.  Therefore, 
the veteran has been informed of rights and responsibilities 
under the VCAA.

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran was issued a rating action 
which assigned an effective date for TDIU of August 9, 2002.  
He disagreed with this date and was sent a VCAA notification 
letter in December 2004.  In July 2004, the RO issued a 
rating action which denied housebound benefits after February 
1, 2004; he was sent a VCAA notification letter in January 
2005.  The November 2004 statement of the case (SOC) 
pertaining to the housebound benefits included the provisions 
of 38 C.F.R. § 3.159, as did the May 2005 SOC pertaining to 
the TDIU claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 2, 2004).  

However, all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeals would not be prejudicial error to the claimant.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the private and VA 
treatment records for the relevant time periods.  The Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The veteran has also been afforded several 
medical examinations to establish the severity of his 
disabilities and his need for aid and attendance. 

Analysis

Effective date for TDIU

In regard to the TDIU rating, 38 C.F.R. § 3.400(o)(1) and (2) 
(2004) provides that awards of increases shall generally be 
effective from the date of receipt of the claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph (o)(2).  Paragraph (o)(2) provides that awards of 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, date of receipt of claim.   
Therefore, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

In this case, the veteran's formal claim for TDIU was 
received November 29, 2002.  The first question to be 
answered is whether a formal or informal claim for TDIU was 
pending before that date.  A formal claim was clearly not 
pending, since a VA Form 21-8940 had not previously been 
filed.  The VA Form 21-8940 was sent to the veteran earlier 
in November 2002 in conjunction with a rating decision 
awarding increased benefits.

As for whether an informal claim was previously filed, any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 
38 C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2004).

In addition, when an RO is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria of section 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or under VA control, evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a total rating based on individual 
unemployability, and VA is required to adjudicate that claim. 
Norris v. West, 12 Vet. App. 413, 418 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

It cannot be said in this case that any of the veteran's 
prior claims - either for service connection or increased 
ratings - reasonably encompassed a claim for TDIU.  Prior to 
the November 2002 claim, the veteran submitted no statements 
alleging inability to obtain or maintain employment.  None of 
the documents in the file obtained by VA before that date 
(primarily in conjunction with the April 13, 1998 claims) 
showed the veteran was unemployed.  In fact, the records 
repeatedly state that he was employed as a farmer and 
rancher.  Therefore, there are no documents or statements 
from the veteran that can be reasonably construed as 
evidencing his belief that he was entitled to a total rating 
by reason of unemployability.

According to 38 C.F.R. § 4.16(a) (2004), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided,  That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  

As of April 13, 1998, the veteran was rated 20 percent 
disabling for a back disability, 10 percent disabling for 
right knee disability, 10 percent disabling for left knee 
disability, and 30 percent disabling for pes planus.  The 
rating decision granting service connection for these 
disabilities noted they were all due to the veteran's in-
service duties as a paratrooper.  Since these disabilities 
result from a "common etiology," they are considered one 
disability, and the veteran met the schedular criteria for 
TDIU as of April 13, 1998.

To re-emphasize, however, a formal or informal claim for TDIU 
was not pending prior to November 29, 2002.  Although the 
schedular criteria were met as of April 13, 1998, without a 
pending claim, a total rating is not automatically granted.

The next question to be answered, in order to determine the 
effective date of the TDIU, is when the increase in 
disability occurred.  As the Board has determined that the 
earliest date of the veteran's claim is November 29, 2002, he 
could be granted an effective date as early as November 29, 
2001 if it were factually ascertainable that an increase in 
disability had occurred within that year.  Since the veteran 
was granted an effective date of August 9, 2002, the 
pertinent question is whether increased disability is 
factually shown between November 29, 2001, and August 9, 
2002.

The Board has thoroughly reviewed the VA and private 
treatment records, as well as the records from the Social 
Security Administration, and is unable to locate any evidence 
showing the veteran was unable to maintain or obtain 
employment between November 29, 2001, and August 9, 2002, as 
a result of his service-connected disabilities.  When he 
applied for Social Security disability benefits, he noted he 
became unable to work as of September 1, 2002 - which is a 
date after the effective date of TDIU awarded by VA.  The 
medical records throughout 2001 and early 2002 consistently 
report his occupation as a farmer and rancher.  In fact, even 
though he alleged total disability with the Social Security 
Administration as of September 1, 2002, there are medical 
records dated long after that date - including in 2004 - 
which continue to report he is working as a farmer and 
rancher.  On his TDIU claim, he reported that he last worked 
full time on December 1, 2002 - that is, in conjunction with 
the filing of the claim.  In January 2005, he stated that he 
had retired from farming and ranching approximately one and a 
half years earlier - which would place it in mid 2003.  It 
must also be noted that the veteran obtained his commercial 
pilot's license in 2001, and there are numerous notations 
throughout 2001 and 2002 that he was working as a pilot.  In 
July 2005, he stated that he had stopped flying planes a year 
earlier, although there is a VA record dated in December 2004 
indicating he was a pilot.

Based on the above records, it is clear the veteran 
maintained some type of employment between November 29, 2001, 
and August 9, 2002.  He could still be granted a total rating 
if his employment was only marginal during this time period 
because marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.

There is no indication that the veteran's employment as a 
farmer, rancher, and pilot was in a protected environment.  
As for his earnings, he stated on his November 29, 2002, TDIU 
claim that he had earned $4,928 in the past twelve months.  
The Board has reviewed the records from the Social Security 
Administration for additional income information, but the 
veteran merely indicated that his income varied.  On January 
6, 2005, VA wrote to the veteran requesting that he provide 
additional information as to his income and telling him that 
he could also submit IRS forms.  He did not reply.  

Effective September 2002, the poverty threshold established 
by the Census Department was $9,039.  It was $8,501 from 
September 26, 2000.  The veteran's self-reported income of 
$4,928 in the twelve months prior to November 2002 clearly 
falls below that amount.  However, again, it must be 
factually ascertainable that the criteria for TDIU were met 
in the one-year period before the formal claim in November 
2002.  The veteran was asked to provide this information, but 
did not do so.  With only his self-report of earned income, 
it cannot be concluded with any degree of factually certainty 
that his employment was marginal. 

In summary, although the veteran met the schedular 
requirements for TDIU from April 13, 1998, an informal or 
formal claim was not received until November 29, 2002.  The 
RO chose to assign an August 9, 2002, effective date for the 
grant of TDIU, and there is no evidence or allegation from 
the veteran that he was unable to obtain or maintain 
employment prior to that date or that the employment he did 
have as a farmer, rancher, and pilot was marginal in nature.  
It is therefore concluded that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 9, 2002 for the assignment of TDIU.


Entitlement to housebound benefits

According to the evidence of record, on December 2, 2003, the 
veteran complained of left shoulder pain.  He underwent 
surgery for a left rotator cuff repair that same day.  He was 
assigned a temporary 100 percent disability evaluation for 
his left shoulder impingement for a period of convalescence 
pursuant to 38 C.F.R. § 4.30 (2004).  This 100 percent 
evaluation was effective from December 2, 2003, the date of 
his surgery, until February 1, 2004.  He was subsequently 
scheduled for a VA examination on June 24, 2004, in order to 
evaluate his shoulder condition.  However, he failed to 
report to the examination.  

The veteran then submitted a statement from a physician dated 
on June 3, 2004 which showed that he had some limitation of 
motion of the left shoulder and continued complaints of 
discomfort of unclear origins.  No range of motion studies 
were included.  It was suggested that he receive six weeks of 
progressive resistive shoulder exercise, the use of hot pads 
and the use of anti-inflammatory medications.  July 2004 VA 
outpatient treatment reports were consistent with this 
report.  He requested Vioxx.  Based on this evidence, the 20 
percent disability evaluation assigned to the left shoulder 
disorder was confirmed and continued (pursuant to 38 C.F.R. 
part 4, DC 5201, a 20 percent evaluation is warranted for 
limitation of motion of the arm at shoulder level, major or 
minor).  There was no indication that an increased evaluation 
was warranted.  

In January 2005, an aid and attendance examination was 
conducted.  In pertinent part, the veteran reported still 
being able to walk on a daily basis, albeit in a limited 
amount.  He was not restricted to his home.  [This is 
supported by the VA records showing he frequently receives 
treatment.]  When asked about his need for skilled services, 
the veteran stated that he did not want any.

According to 38 C.F.R. § 3.350(1) (2004), the special monthly 
compensation provided by 38 U.S.C. 1114(s) is payable where 
the veteran has a single service-connected disability rated 
as 100 percent and:  (1) Has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or  (2) Is permanently housebound 
by reason of service-connected disability or disabilities. 
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  

In this case, continued entitlement to SMC after February 1, 
2004, is not met.  First, the veteran does not have a 
disability that has been assigned a 100 percent evaluation 
after February 1, 2004.  While a single disability rated 100 
percent is a threshold requirement, and the analysis need 
proceed no further, it is noteworthy also that the veteran is 
also not factually shown to be housebound.  He evidently 
leaves his home on a daily basis, remains able to drive 
himself to medical appointments, and does not want assistance 
with his daily needs.  

The preponderance of the evidence is against the veteran's 
claim for the award of housebound benefits after February 1, 
2004.


ORDER

Entitlement to special monthly compensation based on the 
housebound rate beyond February 1, 2004 is denied.

Entitlement to effective date earlier than August 9, 2002 for 
the award of a total disability evaluation based on 
individual unemployability is denied.


	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


